                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                                                   Case No.20-03647-RM3-13
SONIA RENEE OSBORNE                                                                      JUDGE RANDAL S MASHBURN
4709 MURFREESBORO RD
FRANKLIN, TN 37064

SSN XXX-XX-1812


TRUSTEE'S NOTICE OF WITHDRAWAL OF MOTION TO DISALLOW CLAIM OF US BANK TRUST NA
                               COURT'S CLAIM #7

        HENRY E. HILDEBRAND, III, Standing Trustee for Chapter 13 matters in the Middle District Of Tennessee, hereby
provides notice of the withdrawal of the MOTION TO DISALLOW CLAIM OF US BANK TRUST NA COURT'S CLAIM #7
(Docket Entry #26).


                                                                                           Respectfully Submitted,

                                                                                           /s/ Henry E. Hildebrand, III
                                                                                           HENRY E. HILDEBRAND, III
                                                                                           CHAPTER 13 TRUSTEE
                                                                                           P O BOX 340019
                                                                                           NASHVILLE, TN 37203
                                                                                           PHONE: 615-244-1101
                                                                                           FAX: 615-242-3241
                                                                                           pleadings@ch13nsh.com



                                                    CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing has been served by US Postal Service , postage prepaid to:
SONIA RENEE OSBORNE, 4709 Murfreesboro Rd, Franklin, TN 37064;
US BANK TRUST NA BSI FINANCIAL SERVICES, 314 FRANKLIN ST, TITUSVILLE, PA 16354;
 GHIDOTTI BERGER LLP 1920 OLD TUSTIN AVE, SANTA ANA, CA 92705;

Email by Electronic Case Noticing to:
US Trustee
LEFKOVITZ AND LEFKOVITZ PLLC, Debtor's counsel

on this 17th day of November, 2020.

                                                                                           /s/ Henry E. Hildebrand, III
                                                                                           HENRY E. HILDEBRAND, III
                                                                                           Chapter 13 Trustee




            Case 3:20-bk-03647             Doc 31       Filed 11/17/20 Entered 11/17/20 12:39:23                       Desc Main
                                                        Document Page 1 of 1
